Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linda L. Wagner appeals the district court’s orders granting summary judgment in favor of the Internet domain name Lindawagner.com and denying reconsideration in Wagner’s in rem action under the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d) (2012). We have reviewed the record and the parties’ arguments and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wagner v. Lindawagner.com, 202 F.Supp.3d 574(E.D. Va. Aug. 15, 2016; Aug. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED